Exhibit 10.1

 

LOGO [g791772ex10_1logo.jpg]

LETTER AGREEMENT

September 5, 2014

By Overnight Mail

Monsanto Company

Attn: Vice President, Chemistry

800 N. Lindbergh Blvd.

St. Louis, Missouri 63167

 

Re: License and Collaboration Agreement dated as of August 27, 2012 by and among
Monsanto Company and Alnylam Pharmaceuticals, Inc.

Dear Dr. McCarroll:

Reference is made to the License and Collaboration Agreement (the “License
Agreement”) dated as of August 27, 2012 by and among Monsanto Company
(“Monsanto”) and Alnylam Pharmaceuticals, Inc. (“Alnylam”). Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
License Agreement.

Pursuant to Article IV of the License Agreement, Alnylam and Monsanto agreed to
pursue at least one Discovery Collaboration during the thirty-month period
commencing with the Effective Date. In addition, Section 5.5 of the License
Agreement provides that Monsanto shall pay, or cause to be paid, to Alnylam a
one-time, non-refundable payment of $1.0 million, to be made in accordance with
the payment schedule for deliverables set forth in the agreement for such
Discovery Collaboration, but in no event later than thirty months after the
Effective Date.

Following good faith discussions and mutual evaluation of potential areas for
collaboration, Alnylam and Monsanto have determined that, notwithstanding the
provisions of Article IV of the License Agreement, they will not pursue any
Discovery Collaboration. Accordingly, Alnylam and Monsanto hereby waive the
requirements of Article IV of the License Agreement. Given that the parties will
not pursue a Discovery Collaboration, Alnylam hereby agrees that Monsanto shall
not be required to pay Alnylam the $1.0 million payment set forth in Section 5.5
of the License Agreement.

Except as amended, modified and supplemented by the terms of this Letter
Agreement, the provisions of the License Agreement are and shall remain in full
force and effect. This Letter Agreement and the License Agreement (as amended by
this Letter Agreement) contain the entire understanding of the parties with
respect to the subject matter hereof.

300 Third Street — Cambridge MA, 02142 — main 617.551.8200 — fax 617.551.8101 —

www.alnylam.com



--------------------------------------------------------------------------------

Please indicate your agreement to the foregoing by signing below and returning a
fully executed version to my attention.

Very truly yours,

/s/ Laurence E. Reid

Laurence E. Reid, Ph.D.

Senior Vice President and Chief Business Officer

Agreed to and acknowledged by:

MONSANTO COMPANY

 

By:  

/s/ Robert M. McCarroll

Name:  

Robert M. McCarroll

Title:  

VP, Chemistry Technology

 

cc: General Patent Counsel

Monsanto Company

800 N. Lindbergh Boulevard

St. Louis, Missouri 63167

Manager of Technology Alliances Team

Monsanto Company

800 N. Lindbergh Boulevard, B2NL

St. Louis, Missouri 63167

 

2